NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           APR 26 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

INAS S. SHAABAN,                                 No. 09-17763

              Plaintiff - Appellant,             D.C. No. 3:08-cv-03339-CRB

  v.
                                                 MEMORANDUM *
COVENANT AVIATION SECURITY,
LLC,

              Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                       Argued and Submitted April 13, 2011
                            San Francisco, California

Before: FERNANDEZ and RAWLINSON, Circuit Judges, and WELLS, Senior
District Judge.**

       Inas Shaaban challenges the district court’s summary dismissal of her suit

alleging her termination from Covenant Aviation Security violated the Family and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The Honorable Lesley Wells, Senior United States District Judge for
the Northern District of Ohio, sitting by designation.
Medical Leave Act (FMLA). Ms. Shaaban asserts the doctrines of equitable

estoppel and equitable tolling prevent Covenant from asserting that her FMLA

leave ended prior to 1 October 2007.

      In order to assert equitable estoppel, Ms. Shaaban must demonstrate

reasonable reliance on Covenant’s conduct or representations regarding approval

of the duration of her FMLA leave. See Heckler v. Community Health Services of

Crawford County, Inc., 467 U.S. 51, 60, 66 (1984); Naton v. Bank of California,

649 F.2d 691, 696 (9th Cir. 1981). Ms. Shaaban unreasonably assumed that

Covenant’s verbal approval of her FMLA leave eligibility also encompassed the

duration of the approved leave. Further, Ms. Shaaban did not exhibit reasonable

reliance when she failed to review the expected and received written terms of her

FMLA approved leave. Finally, Ms. Shaaban’s lack of reasonable reliance

extinguishes her equitable tolling claim.

      AFFIRMED.




                                            2